Citation Nr: 1035042	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-27 426	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for Meniere's disease, 
to include as due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from July 1945 to July 1946, 
from December 1946 to December 1951, from March 1952 to March 
1956, and from June 1956 to June 1960.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2009, at which time the issue 
involving the Veteran's claim to reopen for service connection 
for Meniere's disease was remanded to the VARO in Houston, Texas, 
via the VA's Appeals Management Center (AMC) in Washington, DC, 
so that additional development could be undertaken.  Following 
the AMC's attempts to complete the requested actions, the case 
has been returned to the Board for further review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.


REMAND

Among the actions sought by the Board through its September 2009 
remand was a search for additional service treatment records 
which were found by the Board to be incomplete.  On remand, a 
search for additional service treatment records was undertaken 
and additional records, mostly personnel records, were obtained 
and added to the claims folder.  However, contrary to the Board's 
directive, the AMC failed to enter a formal written determination 
that complete service treatment records do not exist or that 
further efforts to obtain complete treatment records would be 
futile.  Remand for corrective action is thus required.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998) (remand by the 
Board confers upon the Veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order).  

Notice is taken that the Veteran's representative argues that the 
AMC failed to undertake a search of secondary sources for 
pertinent service treatment records not already on file, 
following the Veteran's completion of a National Archives and 
Records Administration (NARA) Form 13075.  However, the record in 
fact demonstrates that only the aforementioned form was actually 
completed by the Veteran and that form, as the AMC correctly 
advised the Veteran by its April 2010 correspondence, is solely 
for the purpose of verifying the dates of military service and 
character of discharge.  No NARA Form 13055, for purposes of 
searching secondary sources for service treatment records, was 
ever completed by the Veteran despite it having been furnished to 
him by the AMC in April 2010 and when it was returned in an 
incomplete state, the Veteran indicated in writing that did not 
wish to complete any additional paperwork as he found that task 
to be exhausting.  On that basis, remand to permit the AMC to 
conduct a NARA search for additional service treatment records 
from secondary sources is unnecessary.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC should determine by way of a 
formal written determination that the service 
treatment records sought by prior remand do 
not exist or that further efforts to obtain 
same would be futile, and, if it is so 
determined, then appropriate notice under 38 
C.F.R. § 3.159(e) (2009) must be provided to 
the Veteran and he must then be afforded an 
opportunity to respond.

2.  Thereafter, readjudicate the Veteran's 
application to reopen his claim for service 
connection for Meniere's disease, to include 
as due to mustard gas exposure, by addressing 
the threshold question of whether new and 
material evidence has been received to reopen 
the Veteran's previously denied claim 
therefor.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, following 
which an appropriate period of time should 
then be allowed for a response before the 
record is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of 
this remand is to preserve the Veteran's due process rights.  No 
inference should be drawn as to the outcome of this matter by the 
actions herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Leonard Vecchiollo
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



